 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
 
This EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Amendment”), dated
November 6, 2009, is among Resource America, Inc., a Delaware corporation
(“Borrower”), TD BANK, N.A., a national banking association, in its capacity as
agent (“Agent”), TD BANK, N.A., a national banking association, in its capacity
as issuing bank (“Issuing Bank”) and each of the financial institutions which
are now or hereafter identified as Lenders on Schedule A (as such Schedule may
be amended, modified or replaced from time to time) attached to the Loan
Agreement (as defined below) (each such financial institution, individually a
“Lender” and collectively all “Lenders”).
 
BACKGROUND
 
A.           Pursuant to the terms of a certain Loan and Security Agreement
dated May 24, 2007 among Borrower, Agent and Lenders (as the same has been or
may be supplemented, restated, superseded, amended or replaced from time to
time, the “Loan Agreement”), Lenders made available to Borrower, inter alia, a
revolving line of credit (the “Loans”).  All capitalized terms used herein
without further definition shall have the respective meaning set forth in the
Loan Agreement and all other Loan Documents.
 
B.           The Loans are secured by, inter alia, continuing perfected security
interests in the Collateral.
 
C.           Borrower has requested that Agent and Lenders modify, in certain
respects, the terms of the Loan Agreement and Agent and Lenders have agreed to
such modifications in accordance with and subject to the satisfaction of the
conditions hereof.
 
NOW, THEREFORE, with the foregoing Background incorporated by reference and
intending to be legally bound hereby, the parties agree as follows:
 
1.           Amendments to Loan Agreement.  Upon the effectiveness of this
Amendment:
 
a.           Section 1 of the Loan Agreement shall be amended by inserting in
the appropriate alphabetical order the new definitions “Additional Dissolving
Entity, “Approved JV Sales,” “Eighth Amendment Effective Date,” “Mandatory
Prepayment Event,” “RCC” ,“RCM,” “RCP Cypress Landing” and “RCP Islandtree”
reading in full as follows:
 
“Additional Dissolving Entity – shall mean each of Resource Properties XIV,
Inc., Resource Properties XXIV, Inc., Resource Properties XXXIII, Inc., Resource
Properties XL, Inc., Resource Rittenhouse, Inc., and Chesterfield Mortgage
Investors, Inc.”
 
“Approved JV Sales – Any sale by (i) Borrower or a Subsidiary Guarantor of all
or a portion of its Capital Stock in RCP Cypress Landing, RCP Islandtree, RRE
D2R2 2007-1, a Delaware limited liability company, RRE HUD MF 2007, LLC, a
Delaware limited liability company, and/or RRE VIP Borrower, LLC, a Delaware
limited liability company, for cash, (ii) RCP Cypress Landing of all or a
portion of its Capital Stock in Cypress Landing Partners, LLC, a Delaware
limited
 

 
 
 

--------------------------------------------------------------------------------

 

liability company, for cash, and/or (iii) RCP Islandtree of all or a portion of
its Capital Stock in Islandtree Partners, LLC, a Delaware limited liability
company, for cash.”
 
“Eighth Amendment Effective Date – The date when all conditions precedent to the
effectiveness of the Eighth Amendment have been satisfied.”
 
“Mandatory Prepayment Event” – Section 2.9(c).
 
“RCC – Resource Capital Corp., a Maryland corporation.”
 
“RCM – Resource Capital Manager, Inc., a Delaware corporation.”
 
“RCP Cypress Landing – RCP Cypress Landing Manager, LLC, a Delaware limited
liability company.”
 
“RCP Islandtree – RCP Islandtree Manager, LLC, a Delaware limited liability
company.”
 
b.           Section 1 of the Loan Agreement shall be amended by deleting the
definitions of “Adjusted Revolving Credit Base Rate,” “Borrowing Base,”
“Consolidated Interest Expense,” “Control Agreements,” “Excluded Management
Fees,” “Maximum Revolving Credit Amount,” “Pledged Securities,” “REIT Management
Fees,” “Revolving Credit LIBOR Rate,” “Revolving Credit Maturity  Date” and
“Unused Line Fee” and replacing each as follows:
 
“Adjusted Revolving Credit Base Rate – The Base Rate plus three hundred (300)
basis points; provided that the Adjusted Revolving Credit Base Rate shall not be
less than seven percent (7%) per annum.”
 
“Borrowing Base – As of the date of determination, an amount equal to the lesser
of (i) the Maximum Revolving Credit Amount or (ii) the sum of (a) 75% of
Aggregate Non-Callable Management Fees plus (b) 75% of REIT Management Fees
payable in cash.”
 
“Consolidated Interest Expense – For any period (without duplication), the
aggregate, consolidated amount of  cash interest expense required to be paid or
accrued during such period on all Indebtedness of Borrower outstanding during
all or any part of such period, as determined in accordance with GAAP.
 
“Control Agreements – The Securities Account Control Agreement, dated August 3,
2006, among Resource Capital Investor, Inc., Agent, Credit Suisse Securities
(USA) LLC and Pershing LLC; and the Securities Account Control Agreement, dated
August 3, 2006, among RCM, Agent, Credit Suisse Securities (USA) LLC and
Pershing LLC, in each case with respect to that portion of the Pledged
Securities comprised of common shares of RCC.”
 
“Excluded Management Fees – All management fees received by Borrower or a
Subsidiary Guarantor attributable to any sub-prime or mid-prime mortgage assets
 

                                                             
 
2

--------------------------------------------------------------------------------

 

in any Collateralized Debt Offering, or that are subordinated management fees
from any Collateralized Debt Offering.”
 
“Maximum Revolving Credit Amount – Subject to Section 2.9(b), the sum of Twenty
Million Dollars ($20,000,000); provided however that the Maximum Revolving
Credit Amount shall, irrespective of any permanent reductions to the Maximum
Revolving Credit Amount pursuant to Section 2.9, automatically and permanently
reduce (a) on a monthly basis by One Hundred Fifty Thousand Dollars ($150,000)
on the fifteenth day of each month commencing November 15, 2009 and continuing
to the Revolving Credit Maturity Date, and (b) to Fifteen Million Dollars
($15,000,000) on June 30, 2010, if then a greater amount.  Notwithstanding any
reductions pursuant to clause (b) of this definition, monthly reductions under
clause (a) of this definition and mandatory reductions under Section 2.9 shall
continue to be applicable after June 30, 2010.”
 
“Pledged Securities - Collectively (i) all the shares of the common stock of The
Bancorp, Inc. (NASDAQ:TBBK) at any time outstanding owned by Borrower and its
Subsidiary Guarantors, (ii) 1,321,657 common shares of RCC (NYSE: RSO) and (iii)
such additional shares of RCC as are received by RCM as incentive compensation
pursuant to Section 8(f) of the Management Agreement between RCC and RCM,
together with all Proceeds thereof.”
 
“REIT Management Fees – At any time, the aggregate net present value of the base
management fees (excluding any incentive fees) paid to RCM by RCC pursuant to
that certain Management Agreement by and between RCM and RCC dated March 8, 2005
to which RCM is entitled pursuant to such Management Agreement; provided that
Agent, on behalf of Lenders shall have a first priority perfected Lien in such
fees.  Net present value, for the purpose of this definition, shall be
calculated as follows:  the Management Fee Amount, discounted by (i.e. divided
by) 1.08 to the  power of "60", with "60" being the number of months in the
discount period.”
 
“Revolving Credit LIBOR Rate — The Adjusted LIBOR Rate plus four hundred fifty
(450) basis points; provided that the Revolving Credit LIBOR Rate shall not be
less than seven and one-half percent (7.5%) per annum.”
 
“Revolving Credit Maturity Date – October 15, 2011.”
 
“Unused Line Fee – The fee determined by multiplying (a) the positive
difference, if any, between (i) the Maximum Revolving Credit Amount and (ii) the
average daily balance of the Advances under the Revolving Credit during such
quarter by (b) the rate of one-half of one percent (0.50%) per annum, based on
the number of days in such quarter.”
 
c.           Section 1 of the Loan Agreement shall be amended by deleting the
definitions of “Senior Management Fee Certificate,” “Senior Management Fee
Floor,” “Senior Management Fee Reserve,” “Senior Management Fees,” “Specified
Default Rate,” “Specified Default Rate Certificate” and “Specified Default Test
Date,” each in its entirety.
 

                                                          
 
3

--------------------------------------------------------------------------------

 

d.           The Loan Agreement shall be amended by deleting Section 2.6 and
replacing it as follows:
 
“2.6           Interest:
 
(a) The unpaid principal balance of cash Advances under the Revolving Credit
shall bear interest, subject to the terms hereof at a per annum rate equal to,
at Borrower's option, the Adjusted Revolving Credit Base Rate or Revolving
Credit LIBOR Rate.
 
(b) Changes in the interest rate applicable to Base Rate Loans shall become
effective on the same day that there is a change in the Base Rate.
 
(c) Interest on Base Rate Loans shall be payable monthly, in arrears, on the
first day of each month, beginning on the first day of the first full calendar
month after the Closing Date, and on the Revolving Credit Maturity
Date.  Interest on LIBOR Rate Loans shall be payable on the last day of the
LIBOR Interest Period or, in the case of a LIBOR Interest Period which is six
months, at the end of the three month period, and on the Revolving Credit
Maturity Date.
 
(d) Borrower may, in the case of Revolving Credit Loans, elect from time to time
to convert Base Rate Loans to LIBOR Rate Loans, by delivering a Notice of
Conversion/Extension to Agent at least three (3) Business Days prior to the
proposed date of conversion.  In addition, Borrower may elect from time to time
to convert all or any portion of a LIBOR Rate Loan to a Base Rate Loan by giving
Agent irrevocable written notice thereof by 12:00 noon one (1) Business Day
prior to the proposed date of conversion.  LIBOR Rate Loans may only be
converted to Base Rate Loans on the last day of the applicable LIBOR Interest
Period.  If the date upon which a LIBOR Rate Loan is to be converted to a Base
Rate Loan is not a Business Day, then such conversion shall be made on the next
succeeding Business Day and during the period from such last day of a LIBOR
Interest Period to such succeeding Business Day such Loan shall bear interest as
if it were a Base Rate Loan.  All or any part of outstanding Base Rate Loans may
be converted as provided herein; provided that unless Majority Lenders otherwise
consent thereto, no Loan may be converted into a LIBOR Rate Loan when any Event
of Default has occurred and is continuing.
 
(e) Borrower may continue any LIBOR Rate Loans upon the expiration of a LIBOR
Interest Period with respect thereto by delivering a Notice of
Conversion/Extension to Agent at least three (3) Business Days prior to the
proposed date of extension; provided that, unless Majority Lenders otherwise
consent thereto, no LIBOR Rate Loan may be continued as such when any Event of
Default has occurred and is continuing, in which case such Loan shall be
automatically converted to a Base Rate Loan at the end of the applicable LIBOR
Interest Period with respect thereto.  If Borrower shall fail to give timely
notice of an election to continue a LIBOR Rate Loan, or the continuation of
LIBOR Rate Loans is not permitted hereunder, each such LIBOR Rate Loan shall be
 

                                                             
 
4

--------------------------------------------------------------------------------

 

automatically converted to a Base Rate Loan at the end of the applicable LIBOR
Interest Period with respect thereto.
 
(f) Borrower may not have more than five (5) LIBOR Rate Loans outstanding at any
time.”
 
e.           Section 2.8(b) of the Loan Agreement shall be amended by deleting
Section 2.8(b) and replacing it as follows:
 
“(b)            (i) Borrower shall pay to Agent, for the benefit of Lenders in
accordance with each Lender’s Pro Rata Percentage, letter of credit fees at a
per annum rate equal to five percent (5.00%) of the average daily maximum amount
available to be drawn under each Letter of Credit on the first day of each
calendar quarter in arrears.  Such fees are the "L/C Fees".
 
(ii) Borrower shall also pay to Issuing Bank for the account of Issuing Bank all
of Issuing Bank's standard charges (including without limitation all cable and
wire transfer charges) for the account of Issuing Bank for the issuance,
amendment, negotiation/payment, extension and cancellation of each such Letter
of Credit.  In addition, Borrower shall pay to Issuing Bank for Issuing Bank's
own account an additional fronting fee equal to one quarter of one percent
(0.25%) per annum ("Fronting Fee") on the average daily maximum amount available
to be drawn under each Letter of Credit on the first day of each calendar
quarter in arrears.”
 
f.           Section 2.8(f) of the Loan Agreement is hereby deleted in its
entirety and Agent, Issuing Bank and Lenders hereby acknowledge and confirm that
(i) Borrower shall have no obligation to pay the extension fee installment of
Five Hundred Thousand Dollars ($500,000) referenced in such Section 2.8(f) and
(ii) Lenders waive the right to claim or receive any such installment of such
extension fee.
 
g.           Section 2.9 of the Loan Agreement shall be amended by deleting
subsections (c) and (d) and replacing each as follows :
 
“(c) Upon (i) the issuance by Borrower or any Subsidiary Guarantor of any
Subordinated Debt; (ii) the issuance by Borrower or any Subsidiary Guarantor of
any Capital Stock (other than (x) Capital Stock issued to Borrower or any other
Subsidiary Guarantor and (y) Capital Stock issued pursuant to Borrower’s equity
compensation plans in amounts and on terms reasonably consistent with past
practices), or (iii) subject to any limitation in Section 7.1(a), any Asset Sale
(including, without limitation, any Approved JV Sale), by Borrower or any
Subsidiary Guarantor (each of the foregoing a “Mandatory Prepayment Event”),
Borrower shall on the date of such Mandatory Prepayment Event prepay the
Revolving Credit Loans by an amount equal to thirty percent (30%) of the
aggregate net proceeds (i.e., gross proceeds less the reasonable and customary
costs and expenses of any such incurrence, issuance or Asset Sale) received by
Borrower or Subsidiary Guarantor from such Mandatory Prepayment Event; provided
that (x) in the case of a sale of an ownership interest in the National Press
Building by Press Building, LLC, fifty percent (50%) of the net proceeds
 

                                                       
 
5

--------------------------------------------------------------------------------

 

(i.e. gross proceeds less the reasonable and customary cots and expenses of such
sale) shall be applied by Borrower to prepay the Revolving Credit Loans, and (y)
in the case of the sale of any Pledged Security, fifty percent (50%) of the net
proceeds (i.e. gross proceeds less the reasonable and customary costs and
expenses of such sale) shall be applied by Borrower to prepay the Revolving
Credit Loans.
 
(d) Upon the occurrence of any Leaf Capital Event, Borrower shall prepay the
Revolving Credit Loans by an amount equal to one hundred percent (100%) of the
net proceeds (i.e., gross proceeds less the reasonable and customary costs and
expenses of such Leaf Capital Event) in excess of Ten Million Dollars
($10,000,000) received by Leaf; provided that the aggregate amount payable under
this clause (d) shall not exceed Ten Million Dollars ($10,000,000).”
 
h.           Section 6.9(h) and Section 6.9(i) of the Loan Agreement shall be
deleted in its entirety.
 
i.           Section 6 of the Loan Agreement shall be amended by insertion of a
new Section 6.25, reading in full as follows:
 
6.25           Additional Dissolving Entities.  Borrower shall cause each
Additional Dissolving Entity to dissolve and be fully wound-up within sixty (60)
days of the Eighth Amendment Effective Date.  Borrower shall promptly provide
Agent with written evidence of such dissolution.
 
j.           Section 6 of the Loan Agreement shall be amended by insertion of a
new Section 6.26 reading in full as follows:
 
6.26           Additional Security Agreement.  Borrower shall execute, and cause
each Subsidiary Guarantor to execute, no later than thirty (30) days after the
Eighth Amendment Effective Date, a security agreement granting to TD Bank, N.A.
a security interest in the Collateral to secure any Indebtedness (other than the
Obligations) or obligations in connection with any lock box, cash management or
related services (including election funds transfers or automated clearing house
transactions) provided by TD Bank, N.A. to Borrower or any Subsidiary
Guarantor.  Such security interest shall continue until the time all Obligations
are paid and satisfied in full and any commitment to make Advances is
terminated.
 
k.           Section 7.1 of the Loan Agreement shall be amended by deleting
subsection (a) and replacing it as follows:
 
“(a)  Borrower shall not engage, and shall not permit any Subsidiary Guarantor
to engage, in any Asset Sale other than: (i) so long as no Default or Event of
Default exists or would exist after giving effect thereto (A) liquidation of its
investments in Collateralized Debt Offerings in the ordinary course of
Borrower's or such Subsidiary Guarantor's business, (B) the sale of Pledged
Securities, (C) the sale of Capital Stock of a Legacy Entity or (D) an Approved
JV Sale; (ii) equipment that is replaced by other equipment of comparable or
superior quality and value within
 

                                                              
 
6

--------------------------------------------------------------------------------

 

ninety (90) days of such Asset Sale; or (iii) the sale of Capital Stock of any
Subsidiary Guarantor so long as such sale does not result in a Change of
Control.
 
l.           Schedule A to the Loan Agreement shall be replaced in its entirety
with Schedule A as attached to this Amendment.
 
2.           Representations and Warranties.  Borrower warrants and represents
to Agent, Issuing Bank and Lenders that:
 
a.           Prior Representations. Each of the Schedules to the Loan Agreement,
other than Schedule A, are amended and restated in their entirety and
collectively attached as Schedule B to this Amendment.  Borrower, by its
execution of this Amendment, and after giving effect to the amended and restated
Schedules attached as Schedule B to this Amendment, reconfirms all warranties
and representations made to Lenders under the Loan Agreement and the other Loan
Documents and restates such warranties and representations as of the date
hereof, all of which shall be deemed continuing until all of the Obligations due
to Secured Parties are indefeasibly paid and satisfied in full.
 
b.           Authorization. The execution and delivery by Borrower of this
Amendment and the performance by Borrower of the transactions herein
contemplated (i) are and will be within its powers, (ii) have been duly
authorized by all necessary action on behalf of Borrower and (iii) are not and
will not be in contravention of any order of court or other agency of
government, of law or of any indenture, agreement or undertaking to which
Borrower is a party or by which the property of Borrower is bound, or be in
conflict with, result in a breach of or constitute (with due notice and/or lapse
of time) a default under any such indenture, agreement or undertaking, or result
in the imposition of any lien, charge or encumbrance of  any nature on any of
the properties of the Borrower.
 
c.           Valid, Binding and Enforceable. This Amendment and any assignment
or other instrument, document or agreement executed and delivered in connection
herewith, will be valid, binding and enforceable in accordance with their
respective terms.
 
d.           No Default.  No Default or Event of Default exists.
 
e.           Additional Dissolving Entities.  As of the Eighth Amendment
Effective Date, the Additional Dissolving Entities have, and at all times
subsequent to the Eighth Amendment Effective Date and prior to dissolution will
have, no assets.
 
3.           Ratification of Loan Documents.  This Amendment is hereby
incorporated into and made a part of the Loan Agreement and all other Loan
Documents respectively, the terms and provisions of which, except to the extent
modified by this Amendment are each ratified and confirmed and continue
unchanged in full force and effect.  Any reference to the Loan Agreement and all
other Loan Documents respectively in this or any other instrument, document or
agreement related thereto or executed in connection therewith shall mean the
Loan Agreement and all other Loan Documents respectively as amended by this
Amendment.  As security for the payment of the Obligations, and satisfaction by
Borrower of all covenants and undertakings contained in the Loan Agreement,
Borrower hereby confirms its prior grant to Agent, for the
 

                                                              
 
7

--------------------------------------------------------------------------------

 

ratable benefit of Secured Parties, of a continuing first lien on and security
interest in, upon and to all of Borrower’s now owned or hereafter acquired,
created or arising Collateral.
 
4.           Confirmation of Indebtedness. Borrower confirms and acknowledges
that as of the close of business on November 5, 2009, it is indebted to Agent
and Lenders under the Loan Documents in the aggregate principal amount of
$24,677,382.09 without any deduction, defense, setoff, claim or counterclaim of
any nature as of the date of this Amendment, plus all fees, costs and Expenses
incurred to date in connection with the Loan Documents.
 
5.           Confirmation of Subsidiary Guarantors.  By its signature below,
each Subsidiary Guarantor hereby consents to and acknowledges the terms and
conditions of this Amendment and agrees that its Surety and Guaranty Agreement
dated May 24, 2007 is ratified and confirmed and shall continue in full force
and effect and shall continue to cover all obligations of Borrower outstanding
from time to time under the Loan Agreement as amended hereby. As security for
the payment of the Obligations, and satisfaction by each Subsidiary Guarantor of
all covenants and undertakings contained in the Loan Documents, each Subsidiary
Guarantor hereby confirms its prior grant to Agent, for the ratable benefit of
Secured Parties, of a continuing first lien on and security interest in, upon
and to all of such Subsidiary Guarantor’s now owned or hereafter acquired,
created or arising Collateral.
 
6.           Effectiveness Conditions.  This Amendment shall become effective
upon the satisfaction of the following conditions:
 
a.           Execution and delivery of this Amendment by the parties hereto;
 
b.           Execution and delivery of an Assignment and Assumption by U.S. Bank
National Association and TD Bank, N.A., assigning all of the former’s interest
as a Lender to the latter and payment by Borrower of a fee of $45,000 to US Bank
National Association;
 
c.           Resolutions of Borrower authorizing the execution, delivery and
performance of this Amendment and any amendment or modification to any other
Loan Document;
 
d.           Payment by Borrower of all of Agent’s Expenses;
 
e.           Payment by Borrower to Agent for the ratable benefit of Lenders of
a facility fee in the amount of $300,000, which is fully earned and
nonrefundable on the date hereof.
 
7.           Governing Law.  THIS AMENDMENT, AND ALL RELATED AGREEMENTS AND
DOCUMENTS, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA. THE PROVISIONS OF THIS AMENDMENT AND
ALL OTHER AGREEMENTS AND DOCUMENTS REFERRED TO HEREIN ARE TO BE DEEMED
SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL NOT
AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND
EFFECT.
 

                                                           
 
8

--------------------------------------------------------------------------------

 

8.           Modification.  No modification hereof or any agreement referred to
herein shall be binding or enforceable unless in writing and signed by Borrower
and Agent or Lenders, as required under the Loan Agreement.
 
9.           Duplicate Originals:  Two or more duplicate originals of this
Amendment may be signed by the parties, each of which shall be an original but
all of which together shall constitute one and the same instrument.
 
10.           Release.  As further consideration for the agreement of Agent,
Issuing Bank and Lenders to enter into this Amendment, Borrower (and by its
execution below, each Subsidiary Guarantor) hereby waives, releases, and
discharges Agent, Issuing Bank and each Lender, all affiliates of Agent, Issuing
Bank and each Lender and all of the directors, officers, employees, attorneys
and agents of Agent, Issuing Bank and each Lender and all affiliates of such
Persons, from any and all claims, demands, actions or causes of action existing
as of the date hereof, arising out of or in any way relating to this Amendment,
the Loan Agreement, the Loan Documents and/or any documents, agreements,
instruments, dealings or other matters connected with this Amendment, the Loan
Agreement, the Loan Documents or the administration thereof.
 
11.           Waiver of Jury Trial:  BORROWER, AGENT AND EACH LENDER EACH HEREBY
WAIVE ANY AND ALL RIGHTS EACH MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY
LITIGATION, PROCEEDING OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO
ANY CLAIMS ARISING OUT OF ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS
INVOLVING OR RELATED TO ANY PROPOSED RENEWAL, EXTENSION, AMENDMENT,
MODIFICATION, RESTRUCTURE, FORBEARANCE, WORKOUT, OR ENFORCEMENT OF THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.
 


 
[Signature Pages to Follow]
 

                                                            
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned parties have executed this Amendment the day
and year first above written.
 




BORROWER:
Resource America, Inc.




By: /s/ Thomas C.
Elliott                                                               
Name: Thomas C. Elliott
Title:   Senior Vice President - Finance & Operations




AGENT:
TD BANK, N.A.

 


By:  /s/ Richard
Zimmerman                                                                                                                                 
Name:  Richard Zimmerman
Title:    Senior Vice President




LENDERS:
TD BANK, N.A., as Lender


By:  /s/ Richard
Zimmerman                                                                                                                                 
Name:  Richard Zimmerman
Title:    Senior Vice President


 


 
 

--------------------------------------------------------------------------------

 
AGREED TO AND ACCEPTED:


SURETIES:


Apidos Capital Management, LLC




By: /s/ Thomas C.
Elliott                                                               
Name: Thomas C. Elliott
Title:   Vice President & Chief Financial Officer




Chesterfield Mortgage Investors, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    President




Coredo Capital Management, LLC




By:  /s/ Jeffrey
Blomstrom                                                                                                                           
Name:  Jeffrey Blomstrom
Title:    President






Ischus Capital Management, LLC




By: /s/ Thomas C.
Elliott                                                               
Name: Thomas C. Elliott
Title:   Chief Financial Officer






RAI Ventures, Inc.




By: /s/ Thomas C.
Elliott                                                               
Name:  Thomas C. Elliott
Title:    Senior Vice President




 
 

--------------------------------------------------------------------------------

 
RCP Financial, LLC




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    President




Resource Credit Management, LLC




By: /s/ Thomas C.
Elliott                                                               
Name:  Thomas C. Elliott
Title:    Chief Financial Officer




Resource Capital Manager, Inc.




By: /s/ Thomas C.
Elliott                                                               
Name:  Thomas C. Elliott
Title:    Senior Vice President - Finance & Operations




Resource Capital Investor, Inc.




By: /s/ Thomas C.
Elliott                                                               
Name:  Thomas C. Elliott
Title:    Vice President - Finance




Resource Capital Partners, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    Senior Vice President


 
 

--------------------------------------------------------------------------------

 


Resource Credit Partners GP, Inc.




By: /s/ Thomas C.
Elliott                                                               
Name:  Thomas C. Elliott
Title:    Chief Financial Officer
 
 
Resource Financial Institutions Group,  Inc.




By: /s/ Thomas C.
Elliott                                                               
Name:  Thomas C. Elliott
Title:    Vice President - Finance & Treasurer




Resource Financial Fund Management, Inc.




By: /s/ Thomas C.
Elliott                                                               
Name:  Thomas C. Elliott
Title:    Senior Vice President and Chief Financial Officer




Resource Housing Investors I, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name: Alan F. Feldman
Title:   President




Resource Housing Investors II, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    President




Resource Housing Investors III, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name: Alan F. Feldman
Title:   President




 
 

--------------------------------------------------------------------------------

 
Resource Housing Investors IV, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    President


Resource Leasing, Inc.




By: /s/ Thomas C.
Elliott                                                               
Name:  Thomas C. Elliott
Title:    Treasurer




Resource Programs, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    President




Resource Properties VIII, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    President




Resource Properties XIV, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    President




Resource Properties XVII, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    President




 
 

--------------------------------------------------------------------------------

 
Resource Properties XXIV, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    President


Resource Properties XXV, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    President




Resource Properties XXVI, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    President




Resource Properties XXX, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name: Alan F. Feldman
Title:   President




Resource Properties XXXI, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name: Alan F. Feldman
Title:   President




Resource Properties XXXIII, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    President
 
 
 

--------------------------------------------------------------------------------

 
Resource Properties XL, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    President


Resource Properties XLI, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    President


 
Resource Properties XLVII, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name: Alan F. Feldman
Title:   President

Resource Properties XLIX, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name: Alan F. Feldman
Title:   President




Resource Properties 54, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name: Alan F. Feldman
Title:  President
 
 


Resource Real Estate, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    President
 

 
 
 

--------------------------------------------------------------------------------

 
Resource Real Estate Funding, Inc.




By: /s/ Thomas C.
Elliott                                                               
Name:  Thomas C. Elliott
Title:    Senior Vice President

 

 
Resource Real Estate Holdings, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    President




Resource Rittenhouse, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    President




Resource Real Estate Management, LLC




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    President




RRE1 Duraleigh Member, LLC




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    Senior Vice President




RRE2 Duraleigh Member, LLC




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    Senior Vice President
 
 
 
 

--------------------------------------------------------------------------------

 
 
RRE Avalon Member LLC




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    Senior Vice President




Resource Capital Partners II, LLC
 
By:  Resource Real Estate, Inc.




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    Chief Executive Officer
 


RRE Leaseco, LLC




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    Senior Vice President
 
 
Resource Capital Markets, Inc.




By:  /s/ Thomas C.
Elliott                                                                                                                              
Name:  Thomas C. Elliott
Title:    Chief Financial Officer
 
 
RRE D2R2 2007-1, LLC




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    President
 
 
RRE VIP Participant, LLC




By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    President
 
 
 

--------------------------------------------------------------------------------

 
 
RRE Investor, LLC



By:  /s/ Alan F.
Feldman                                                                                                                              
Name:  Alan F. Feldman
Title:    Senior Vice President
 
 
Resource Real Estate Management, Inc.




By:  /s/ Steven R.
Saltzman                                                                                                                              
Name:  Steven R. Saltzman
Title:    Chief Financial Officer
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE “A”
 
 
Lenders
 
Pro Rata
Percentage
 
Revolving Credit
Pro Rata Share
 
TD Bank, N.A.
 
100%
 
$20,000,000
 

 
 
(Schedule A to Loan and Security Agreement)
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------